112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Stanley JOSEPH, Petitioner/Appellant,James A. GAMMON, Respondent/Appellee.
No. 96-1543.
United States Court of Appeals, Eighth Circuit.
Submitted April 16, 1997.Filed April 25, 19197.

Before FAGG, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
Stanley Joseph appeals from the denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2254.  Joseph pled guilty in state court to assorted counts of assault, robbery, and battery.  After his petition for post conviction relief was denied, he filed this action claiming that he had been improperly classified as a Class X offender under Mo.Rev.Stat. § 558.019.4(3)and that his counsel in state court had been ineffective and had a conflict of interest with him.  The district court1 denied relief after concluding that Joseph had procedurally defaulted the sentencing claim, that an evidentiary hearing was not necessary on the other claims, and that the claims were without merit.  After reviewing the record and considering the parties' arguments, we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief United States District Judge for the Eastern District of Missouri